Citation Nr: 0926326	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.  

2.  Entitlement to an effective date prior to December 4, 
2003 for the grant of service connection for a low back 
disability.

3.  Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1953 to March 1955, with subsequent periods of 
active duty for training while serving in the National Guard 
from 1955 to 1979.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of September 2004 and September 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In September 
2004, the RO denied the Veteran's service connection claim 
for Meniere's disease, and in September 2007, the RO granted 
the Veteran's service connection claim for degenerative 
arthritis of the lumbar spine, assigning a 10 percent 
disability rating, effective December 4, 2003.  The Veteran 
disagreed with the denial of his Meniere's disease claim, in 
addition to the RO's assigned disability rating and effective 
date for the award of service connection for his low back 
disability.  The appeals have been merged for the sake of 
economy.  

In May 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

At the May 2009 hearing, the Veteran submitted additional 
medical evidence directly to the Board, accompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2008).
In June 2009, the Veteran's service organization submitted 
brief in support of his appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Remanded issue

The Veteran's claim of entitlement to an increased disability 
rating for a service-connected low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In the above-referenced September 2004 rating decision, the 
RO also denied the Veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  The Veteran 
perfected an appeal as to both issues.  Both claims were 
subsequently granted by the RO in September 2007, and the 
Veteran did not disagree with the disability ratings assigned 
or their effective dates.  Accordingly, these claims are no 
longer before the Board and will be discussed no further.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's current Meniere's disease is related to his 
military service.

2. On December 17, 1996, VA received the Veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for a low back disability.  February 1997 and 
March 1997 rating decisions denied the Veteran's request to 
reopen his service connection claim for a low back 
disability.
The Veteran initiated an appeal of the February 1997 and 
March 1997 rating decisions through the timely submission of 
a notices of disagreement in October 1997, November 1997, and 
December 1997.  The RO failed to address the issue of whether 
new and material evidence had been submitted to reopen the 
Veteran's low back service connection claim.

3. The Veteran did not subsequently withdraw his request to 
reopen his low back service connection claim.

4.  On December 4, 2003, the RO received additional evidence 
from the Veteran through which the Veteran claimed his low 
back service connection claim should be reopened.  In a 
September 2007 rating decision, the Veteran's claim was 
reopened, and service connection was granted for a low back 
disability effective December 4, 2003.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran's Meniere's disease was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for the assignment of an effective date of 
December 17, 1996 for the grant of service connection for a 
low back disability have been met.  38 U.S.C.A.     § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
Meniere's disease, and entitlement to an earlier effective 
date for the award of service connection for a low back 
disability.  

The Board is remanding the Veteran's increased rating claim 
for his service-connected low back disability; such will be 
discussed in the Remand section below.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in April 2004.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in letters dated February 8, 2008 and 
April 20, 2009.  As discussed in detail below, the Board is 
granting the Veteran's service-connection claim.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The Board is 
confident that if required, the Veteran will be afforded any 
additional appropriate notice needed under Dingess.  

With respect to the Veteran's earlier effective date claim, 
no VCAA notice is necessary because, as is more thoroughly 
explained below, the outcome of the earlier effective date 
claim depends exclusively on documents which are already 
contained in the Veteran's VA claims folder.  The Court has 
held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In any event, the Veteran was in fact notified that 
to support his claim for an earlier effective date, the 
evidence "must show that the starting date for your grant of 
benefits be before the date we previously determined."  See 
the February 8, 2008 VCAA letter, page 4.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and he 
testified before the undersigned Veterans Law Judge in May 
2009.  

Accordingly, the Board will proceed to a decision as to these 
two issues.

1.  Entitlement to service connection for Meniere's disease.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

Initial matter - missing service records

The Board notes that most of the Veteran's service treatment 
records are missing, and are presumed to have been lost in a 
July 1973 fire at the national Personnel records center in 
St. Louis, Missouri.  See the March 23, 1990 Request For 
Information Form [noting that no medical records were on file 
at the NPRC, and that his records were "fire-related"];  
see also the July 21, 2006 Request/Response Information Form.  
However, the Veteran's March 1955 separation examination 
report is of record.  

The Court has held that in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion


As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the Veteran now has 
Meniere's disease, which is evidenced in a November 17, 2008 
VA outpatient treatment report.  [The Board notes that 
"Meniere's disease is 'a disorder of the membranous 
labyrinth of the inner ear that is marked by recurrent 
attacks of dizziness, tinnitus, and deafness.'  Webster's 
Medical Desk Dictionary 422 (1986)."  See Cromley v. Brown, 
7 Vet. App. 376, 377 (1995).]  Hickson element (1), current 
disability, is therefore satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran contends that he experienced acoustic 
trauma in 1953 when a simulated artillery round went off 
inches from his head, resulting in the development of 
Meniere's disease.  See the January 3, 2004 Statement of the 
Veteran's then attorney, J.A.W.  

Although the Veteran's March 1955 separation examination 
report was pertinently negative as to any problems with the 
Veteran's ears, the RO concluded that the Veteran did in fact 
experience in-service acoustic trauma during the adjudication 
of a previous claim [which is not on appeal before the Board] 
based on the findings of a September 2007 QTC examiner.  See 
the  September 2007 rating decision [granting the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus].  For the purposes of this 
decision, and in light of the fact that most of the Veteran's 
service treatment records are missing, the Board will also 
assume that the Veteran experienced hazardous noise exposure 
during service.  This is sufficient to satisfy Hickson 
element (2), in-service injury.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
Veteran's Meniere's disease and his military service, is 
essentially medical in nature.  

The record contains no medical opinion specifically linking 
the Veteran's current Meniere's disease with his active duty 
military service.  However, after reviewing the file, the 
Board believes that service connection may be granted based 
on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), 
discussed above.

In an October 11, 2007 VA Audiology Consult report, the 
Veteran indicated that he was diagnosed with Meniere's 
disease in 1963, approximately eight years following his 
separation from service.  Indeed, one of the Veteran's 
treating physicians, Dr. E.W.A., confirmed that he first 
treated the Veteran in August 1963 when the Veteran was "ill 
with what was diagnosed as Menier's [sic] Syndrome or severe 
labyrinthitis."  See the November 1, 2004 letter from Dr. 
E.W.A.  Approximately three years later, in April 1966, Dr. 
R.B. noted the Veteran's history of vertigo episodes, nausea, 
and vomiting, and he diagnosed the Veteran with "probable 
endolymphatic hydrops" [also known as Meniere's disease].  
See the Veteran's April 21, 1966 private treatment record by 
Dr. R.B.; see also Dorland's Illustrated Medical Dictionary, 
31st ed., 2007.  

Crucially, the record indicates that the Veteran received 
continuous treatment for his diagnosed Meniere's disease from 
private physicians and the VA from the time he was first 
diagnosed in 1963 to the present day.  See, e.g., the 
Veteran's October 1, 1970 treatment note by Dr. R.B. [noting 
continuing vertigo]; see also the Veteran's May 1977 Report 
of Medical Examination [noting Meniere's disease, by 
history]; subsequent reports from Dr. R.B. noting treatment 
for a variety of "ear problems" from July 1978 to August 
1990; a November 1998 private examination report of Dr. 
T.L.H. [listing Meniere's disease as a significant medical 
problem]; a December 2003 medical statement of Dr. E.M.B. 
[noting treatment for ongoing problems of "intermittent 
vertigo"]; and a recent diagnosis of Meniere's disease in 
the above referenced November 17, 2008 VA outpatient 
treatment record. 

Looking to the years prior to the Veteran's initial diagnosis 
of Meniere's disease, the Veteran contends that beginning in 
1953, after experiencing the above-referenced in-service 
acoustic trauma, he started "feeling very sick."                        
See the January 3, 2004 Statement of the Veteran's then 
attorney, J.A.W.  Indeed, the Veteran submitted a medical 
record from 1954 showing treatment for nausea and vomiting.  
See the Veteran's May 1954 VA hospital clinical record report 
by Dr. J. W.O.  The Veteran has also submitted a statement 
from his wife, who asserted that when she and the Veteran 
were first married in 1955 [the year the Veteran separated 
from active duty service], she noticed the Veteran was always 
dizzy, "had trouble keeping his balance," and "was always 
nauseated every time he ate."  See the October 17, 2000 
statement of the Veteran's wife.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

Lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994);  see also 38 C.F.R. § 3.159(a)(2) [competent 
lay evidence means any evidence not requiring that the 
proponent have specialized education, training or 
experience].  In this connection, the Veteran is certainly 
competent to testify about his in-service nausea.  Likewise, 
the Veteran's wife is competent to testify about her 
observations of the Veteran's balance.  Accordingly, the 
Board finds the contentions of the Veteran and his wife to be 
credible.

Crucially, there is no evidence of record which suggests that 
the Veteran's Meniere's disease was caused by anything other 
than military service.  It is undisputed that the Veteran had 
a number of complaints and diagnoses during the 54 year 
period since he separated from military service.  This has 
been discussed in some detail above.  Dr. D.H.A. observed 
that the Veteran's Meniere's disease "probably has been 
present since 1954."  See the December 22, 2005 statement of 
Dr. D.H.A.  

Significantly, here is no report or record of any intervening 
injury between service discharge in March 1955 and the first 
post-service medical evidence of Meniere's disease in August 
1963.  Nor is there any evidence which suggests any non 
service-related cause of the Veteran's Meniere's disease.  

The Board finds that at the very least, the evidence of 
record is in equipoise.  Accordingly, the benefit-of-the-
doubt rule is applicable in this case, and continuity of 
symptomatology is established.  

Accordingly, Hickson element (3), and therefore all elements, 
has been satisfied.  The benefit sought on appeal is allowed.

2.  Entitlement to an effective date prior to December 4, 
2003 for the grant of service connection for a low back 
disability.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original or reopened 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002);              38 C.F.R. §§ 3.400, 3.400(r) 
(2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).

Analysis

The RO has assigned an effective date of December 4, 2003 for 
service connection of the Veteran's low back disability, 
based on the Veteran's filing a claim for such on that date.  
The Veteran seeks an earlier effective date, in essence 
contending that an unresolved claim for service connection 
has existed since December 17, 1996.   See the June 18, 2009 
Informal Brief of the Appellant, page 3.  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
agrees with the Veteran and finds that the Veteran is 
entitled to an effective date of December 17, 1996, based 
upon his submission to VA on that date of a request to reopen 
his previously denied service-connection claim.  That claim 
remained unresolved until the RO reopened and granted the 
claim in September 2007.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

In a February 1995 Memorandum Decision, the Court affirmed a 
May 1993 Board decision which denied the Veteran's claim of 
entitlement to service connection for a low back injury.  The 
Veteran subsequently submitted additional evidence to the RO 
in October 1995 in an effort to reopen this service 
connection claim.  The RO issued a rating decision in 
November 1995 denying this request, which the Veteran did not 
appeal.  Accordingly, the November 1995 rating decision is 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008). 

On December 17, 1996, the Veteran submitted a series of lay 
statements in support of his request to reopen his above-
referenced low back claim.  The RO denied this request in 
February 1997 and March 1997 rating decisions.  Subsequently, 
in October 1997, November 1997, and December 1997, the 
Veteran submitted letters to the RO questioning and 
disagreeing with the rationale of the RO's consistent denial 
of his request to reopen his low back claim.  

In this case, the Veteran clearly expressed disagreement with 
the RO's February 1997 and March 1997 rating decisions within 
one year of their issue.  The Veteran thus timely filed a 
notice of disagreement (NOD).  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201, 20.302 (2008).   Accordingly, the 
Veteran initiated an appeal of these rating decisions.  This 
triggered the RO's obligation to supply the Veteran with a 
statement of the case (SOC) regarding the specific issue on 
appeal, namely, whether new and material evidence had been 
submitted to reopen the Veteran's previously denied low back 
service connection claim.  See 38 U.S.C.A. § 7105; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Although the RO sent the Veteran a SOC in September 1998, 
that SOC crucially failed to discuss the issue of whether the 
Veteran submitted new and material evidence sufficient to 
reopen his claim.  Rather, in error, the RO adjudicated 
another, irrelevant, issue regarding whether the finality of 
its 1995, 1996, and 1997 decisions was correct.  After the 
submission of a timely substantive appeal (VA Form 9), the 
Board determined in a February 2001 decision that the RO's 
October 1995 rating decision [pertaining to issues not 
currently on appeal] was final.  Additionally, and 
significantly, the Board remanded the case, instructing the 
RO to determine whether the Veteran initiated any appeals of 
any rating decisions subsequent to the October 1995 rating 
decision.  If such appeal existed, the RO was to furnish the 
Veteran a supplemental statement of the case (SSOC).  
Although not clearly stating as such, the Board seemingly 
instructed the RO to remedy its previous mischaracterization 
of the appealed issue, and to properly consider any 
unresolved appeals of record.

In August 2002, the RO issued an SSOC verifying the finality 
of the RO's decisions prior to the October 1995 rating 
decision. Such was not in dispute.  The matter of reopening 
of the back claim remained unaddressed until the RO 
readjudicated the Veteran's claim after he filed another 
claim in December 2003. Ultimately, the RO reopened and 
granted the Veteran's claim in September 2007, assigning an 
effective date of December 4, 2003, a date the RO determined 
to be when the Veteran filed his claim to reopen.

The Board notes that in April 1999, April 2000, and September 
2004 the RO issued rating decisions that continued to deny 
the Veteran's request to reopen his service connection claim 
for a low back disability.  However, the Veteran has 
consistently disagreed with the RO's rating decisions since 
February 1997, and as noted above, he did not receive an SOC 
specific to his actual request to reopen his claim until 
2005.  The subsequent rating decisions are legally 
meaningless.  

Accordingly, the Board finds that the Veteran clearly made an 
informal request to reopen his service connection claim 
through the submission of lay statements on December 17, 
1996.  The RO denied this claim in February and March 1997, 
and the Veteran disagreed in a timely manner through the 
submission of October, November, and December 1997 letters to 
the RO.  The RO failed to issue a SOC adjudicating whether 
new and material evidence had been submitted to reopen the 
Veteran's previously denied service connection claim for a 
low back disability.  
The December 1996 claim to reopen thus remained 
unadjudicated. 

Based on a review of all the evidence of record, the Board 
finds that the RO was incorrect in assigning an effective 
date of December 4, 2003 for the grant of service connection 
for a low back disability.  After the Veteran filed an 
informal request to reopen his service connection claim in 
December 1996, his appeal of that issue remained unresolved 
until September 2007, notwithstanding the Board's February 
2001 instructions to consider the matter.

Accordingly, an effective date of December 17, 1996 is 
therefore assigned.  
The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for Meniere's disease is 
granted.  

Entitlement to an effective date of December 17, 1996 for the 
grant of service connection for a low back disability is 
allowed.




	(CONTINUED ON NEXT PAGE)





REMAND

3.  Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated 10 
percent disabling.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further procedural and evidentiary 
development.  

Reasons for remand

VCAA notice

Although the RO sent the Veteran notice letters in April 
2004, February 2008 and April 2009, the letters did not 
address the issue of entitlement to an increased disability 
rating for a low back disability, to include the notice 
elements required by the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  As a result, the Veteran has not been 
informed of what evidence is necessary to substantiate an 
increased rating claim.  See 38 U.S.C.A. § 5103 (West 2002).

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction (AOJ) because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

VA medical examination

The Veteran's representative has recently argued that the 
Veteran currently manifests radiculopathy in his legs that 
should be rated separately from the Veteran's service-
connected degenerative arthritis of the lumbar spine.  See 
the June 2009 Informal Brief of the Appellant.  

There is conflicting medical evidence of record as to whether 
the Veteran currently manifests an objective neurologic 
abnormality associated with his low back disability.  
Although the Veteran complained of pain running down his left 
leg at his April 2007 QTC fee-based examination, the QTC 
examiner specifically noted that the Veteran's motor and 
sensory functions of his lower extremities were both "within 
normal limits."  Additionally, knee and ankle jerk reflex 
measurements were 2+ bilaterally.  See the April 2007 QTC 
fee-based examination report, page 2.  

Dr. R.T.B subsequently confirmed the QTC examiner's findings 
in January 2009, noting after examining the Veteran's back 
that the Veteran had "excellent motor strength 
bilaterally," and "[n]erve tension signs [were] negative."  
See the Veteran's January 19, 2009 private examination report 
of Dr. R.T.B.  Pertinently, Dr. R.T.B. noted that the Veteran 
had "no radicular symptoms."  See id.  

Most recently, however, the Veteran submitted an April 2009 
report of Dr. J.W., whose examination revealed a "positive 
straight leg raise at 40 degrees, diminished deep tendon 
reflexes bilaterally," and "decreased light touch sensation 
in the lower extremities bilaterally." Dr. J.W. found that 
the Veteran had "radiculopathy at the appropriate level."    

Based on these conflicting examination results, this case 
presents certain medical questions as to the Veteran's 
current level of disability which cannot be answered by the 
Board.  Such must be addressed by an appropriately qualified 
physician.   See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Assignment of disability rating and readjudication

As noted above, the Board has changed the effective date of 
the award of service connection for the Veteran's low back 
disability from December 4, 2003 to December 17, 1996.  As 
such, in readjudicating the Veteran's increased rating claim, 
the agency of original jurisdiction (AOJ) must assign 
appropriate disability ratings for all times including and 
after December 17, 1996.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Crucially, the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were amended effective September 
26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  
Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.                 
See VAOGCPREC 7-2003.

In light of the fact that the Board has changed the effective 
date of service connection from December 4, 2003 to December 
17, 1996, [a date that precedes the change in diagnostic 
criteria], the AOJ must readjudicate the Veteran's increased 
rating claim with particular consideration to both the 
current and former rating criteria, as well as the Court's 
"staged ratings" discussion in Fenderson.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should furnish complete VCAA 
notice pursuant to Vazquez-Flores to 
the Veteran, to include notice of both 
the former and current rating criteria 
for spine disabilities, with a copy to 
his representative.  

2.  VBA should then arrange for the 
Veteran to undergo a physical 
examination to determine the severity 
of his service-connected degenerative 
arthritis of the lumbar spine.  The 
examiner should document the Veteran's 
full range of motion, and describe any 
functional impairment due to pain, 
including excess fatigue, weakness, and 
incoordination.  The examiner should 
also review the Veteran's claims 
folder, and in light of the Veteran's 
medical history and clinical findings 
should render an opinion, with 
supporting rationale, as to the whether 
the Veteran currently has a 
neurological disability affecting his 
lower extremities.  If so, such should 
be identified, and an opinion as to 
etiology should be rendered.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.  Following the completion of the 
foregoing, and 
after undertaking any other development 
it deems necessary, the VBA should 
readjudicate the Veteran's increased 
rating claim, to include consideration 
under the former and revised criteria 
for evaluating disabilities of the 
spine.  If the claim is denied, in 
whole or in part, VBA should provide 
the Veteran and his representative with 
a supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time for response. Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


